Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant submission filed on 06/29/2022 has been entered. Claims 2- 24  are presented for the further examination whereas claims 1 had been canceled.
Claims 2 – 24 are allowed with the examiner’s amendment as follow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean J. Bellah [reg# 72,558] on 07/29/2022.
The application has been amended as follows: 
Please amend the claims 2, 10 and 19 as below:
Claim 2: Replace the claim 2, with ------2.      A multi-die network processor device, comprising: 
a network interface controller (NIC) die comprising NIC circuitry configured to implement an Ethernet media access control (MAC) protocol;
a peripheral component interconnect express (PCIe) die comprising PCIe circuitry configured to implement a PCIe protocol; and
a memory die configured to store network packets, wherein the NIC die, the PCIe, and the memory die are coupled to a single substrate of the multi-die network processor device and communicatively coupled using an interconnect, wherein the PCIe die is power gated for at least a portion of a first operation performed by the multi-die network processor device in response to the NIC die being used and the PCIe die being unused by the multi-die network processor device during at least the portion of the first operation, wherein the NIC die is power gated for at least a portion of a second operation in response to the PCIe die being used and the NIC die being unused by the multi-die network processor device during at least the portion of the second operation, and wherein the multi-die network processor device is configured to communicate network-related data via at least the NIC die during the first operation while the PCIe die is power gated when unused during the first operation and communicate via the PCIe die during the second operation while the NIC die is power gated when unused during the second operation.-----------
Claim 10: Replace the claim 10, with ------10.   A multi-die line card device, comprising:
a first network interface controller (NIC) die comprising a first NIC circuitry configured to implement an Ethernet media access control (MAC) protocol;
a second NIC die comprising a second NIC circuitry configured to implement an Interlaken MAC protocol, the second NIC die different than the first NIC die; and
a first programmable logic circuitry comprising a user logic configured to implement a function on network traffic between the first NIC die and the second NIC die,  wherein the first NIC die, the second NIC die, and the first programmable logic circuitry are coupled to a single substrate of the multi-die line card device and communicatively coupled using an interconnect, wherein the first NIC die, the second NIC die, or a combination thereof, are power gated for at least a portion of a first operation performed by the multi-die line card device in response to being unused by the multi-die line card device during at least the portion of the first operation, and wherein the multi-die line card is configured to communicate network-related data via the first NIC die when the second NIC die is power gated while unused during the at least the portion of the first operation and via the second NIC die when the first NIC die is power gated while unused during a second operation .---------------------
Claim 19: Replace the claim 19, with ------19.   A multi-die line card device, comprising:
a first network interface controller (NIC) die comprising a first NIC circuitry configured to implement an Optical Transport Network (OTN) protocol;
a second NIC die comprising a second NIC circuitry configured to implement an Interlaken protocol; and
a memory die configured to store network packets, wherein the first NIC die, the second NIC die, and the memory die are coupled to a single substrate of the multi-die line card device and communicatively coupled using an interconnect, wherein the first NIC die, the second NIC die, or a combination thereof, are power gated for at least a portion of a first operation performed by the multi-die line card device in response to the memory die being used and the first NIC die, the second NIC die, or the combination thereof, being unused by the multi-die line card device during the at least the portion of the first operation, and wherein the memory die is power gated for at least  a second or third portion of the operation in response to the first NIC die, the second NIC die, or the combination thereof, being used and the memory die being unused by the multi-die line card device during at least a portion of a second or a third operation, and wherein the multi-die line card is configured to communicate network-related data via the first NIC die when the second NIC die is power gated while unused during the at least the portion of the second operation or the third operation and via the second NIC die when the first NIC die is power gated while unused during the at least portion of the third operation while the first NIC die or the second NIC die is power gated.-----------------
Reasons for Allowance
Amended independent claims 2, 10, and 19 are allowed for reasons argued by the applicant in pages 7-12 of the Remarks, filed 06/03/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 2, 10 and 19 with proper motivation at or before the time it was effectively filed.
Therefore, claims 2- 24 are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186